Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner' s amendment was given in an interview with Klaus Stoffel on August 18, 2022.

The application has been amended as follows: 

Please amend Claims 1, 2, 8, 14, 15, and 17 as shown below:

1. (Currently Amended) A screw spindle pump, comprising; at least one running spindle not having a hydraulic axially just balancing; a housing and a drive spindle accommodated therein and the at least one running spindle which meshes with the latter and which has in each case two terminal end surfaces, wherein the drive spindle is hydraulically balanced so that during a pumping operation no or only a negligible axial force acts on the drive spindle, wherein a stop surface is provided axially adjacent to at least one end surface of the terminal end surfaces of the at least one running spindle, wherein the at least one running spindle is accommodated displaceably with an axial clearance perpendicular to the stop surface and is movable against the stop surface.

2. (Currently Amended) The screw spindle pump according to Claim 1, wherein a stop surface is provided axially adjacent to both end surfaces of the at least one running spindle, wherein the at least one running spindle is accommodated with an axial clearance between both stop surfaces. 

8. (Currently Amended) The screw spindle pump according to Claim 1, wherein the drive spindle and the at least one running spindle are accommodated in a pump space, which, via a sealing element which seals off between the drive spindle and the housing, is sealed off with respect to a drive side of the drive spindle.

14. (Currently Amended) The screw spindle pump according to Claim 1, wherein at least [[the]] one running spindle bore is lined with a slide lining, wherein the at least one running spindle is arranged with a radial clearance with respect to the slide lining.

15. (Currently Amended) The screw spindle pump according to Claim 14, wherein, [[as]] the slide lining consists of a hydrogenated acrylonitrile butadiene rubber, chlorotrifluoroethylene, an ethylene propylene diene (monomer) rubber, polytetrafluoroethylene, a perfluoroalkoxy polymer, a fluorinated rubber or a perfluorinated rubber.

17. (Currently Amended) A method for conveying viscous or pasty foodstuffs, or pharmaceutical, cosmetic or chemical mediacomprising utilizing the screw spindle pump according to Claim 1.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a screw spindle pump, comprising; at least one running spindle not having a hydraulic axially just balancing; a housing and a drive spindle accommodated therein and the at least one running spindle which meshes with the latter and which has in each case two terminal end surfaces, wherein the drive spindle is hydraulically balanced so that during a pumping operation no or only a negligible axial force acts on the drive spindle, wherein a stop surface is provided axially adjacent to at least one end surface of the terminal end surfaces of the at least one running spindle, wherein the at least one running spindle is accommodated displaceably with an axial clearance perpendicular to the stop surface and is movable against the stop surface. 

As argued by applicant, the prior art is either silent as to the axial balancing of the spindles (see Sennet) or provides a hydraulic axial balancing for the running spindles (see Trossmann and Malorny). The prior art does not teach an axially balanced drive spindle and no hydraulic balancing of at least one running spindle, while also teaching the stop surface and axial clearance as recited. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to yield such a system without improper hindsight reasoning form applicant’s disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, August 18, 2022